            Case 1:17-cr-00346-JPO Document 24 Filed 06/17/20 Page 1 of 1
                                            U.S. Department of Justice
  [Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     June 16, 2020


  BY ECF

  The Honorable J. Paul Oetken
  United States District Judge
  United States Courthouse
  40 Foley Square
  New York, New York 10007

         Re:    United States v. Stephan Mahabir, 17 Cr. 346 (JPO)

  Dear Judge Oetken:

          The Government respectfully writes to request a six-month adjournment of the sentencing
  date scheduled in the above-referenced case, which is currently scheduled for June 17, 2020.

          The defendant pleaded guilty on June 1, 2017, pursuant to a cooperation agreement with
  the Government. The defendant testified in a criminal trial—United States v. Michael Mendlowitz,
  17 Cr. 248 (VSB)—that concluded on May 23, 2019. The sentencing date for Michael Mendlowitz
  is adjourned pending a Fatico hearing, which has been scheduled for August 20, 2020.
  Accordingly, the defendant’s cooperation is not yet complete. The Government respectfully
  requests that the defendant’s sentencing date be adjourned for a period of six months.
Granted.
The sentencing control date is hereby
adjourned to December 17, 2020 at 10:00       Respectfully submitted,
A.M.
 So ordered.                                  GEOFFREY S. BERMAN
 June 17, 2020                                United States Attorney
                                              Southern District of New York

                                          By: __________________________
                                              Dina McLeod/David Abramowicz/Jilan Kamal
                                              Assistant United States Attorneys
                                              (212) 637-1040 / -6525 / -2192

  cc:    Arthur Aidala, Esq. (by ECF)
